Citation Nr: 1511520	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-10 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to herbicides (not including Agent Orange), ionizing radiation, and/or hazardous environmental exposure.  


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel
INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In December 2013 and May 2014, the Veteran submitted additional evidence with a waiver of initial RO consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service personnel records show that he was stationed at Moffett Field, California from May 1974 through June 1975.  His DD Form 214 lists his military occupational specialty as legal clerk, but his service personnel records show that his primary duty from at least May to November 1974 was as a guard.  

Post-service evidence shows the Veteran was diagnosed with prostate cancer in July 2008 after a transrectal ultrasound biopsy of the prostate due to elevated prostate-specific antigen (PSA) levels.  In July 2008, he underwent laparoscopic radical prostatectomy and bilateral pelvic lymph node dissection for carcinoma of the prostate. 

At the December 2013 video conference hearing, and in several lay statements, the Veteran has contended that he was exposed to various herbicides, not including Agent Orange, as well as ionizing radiation exposure (when weapons would be brought outside).  Notably, the Veteran has also submitted evidence indicating he was otherwise exposed to hazardous environmental chemicals at Moffett Field.  It is the Veteran's contention that the herbicide (not including Agent Orange), ionizing radiation, and/or hazardous environmental exposure resulted in his prostate cancer.  In support of his claim, the Veteran has submitted evidence, including numerous studies, at the very least suggesting that he may have been exposed to hazardous environmental chemicals at Moffett Field.  In addition, in a May 2014 letter from Dr. S. Putman, it was noted that the Veteran was exposed to defoliants and herbicides such as trixone and dioxin, primarily from when he guarded the ammunition bunkers where herbicides were used to control the vegetation around the perimeter.  It was related that trioxones are considered possibly carcinogenic, and dioxins and their related compounds have been considered highly toxic and cause cancer.  After review of the Veteran's medical history and available medical records, Dr. S. Putman opined that "it is more likely than not that the veteran's event in service played a role in the development of prostate cancer."  

In light of the evidence noted above, the Board finds that a VA examination is necessary regarding the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In making a determination, the examiner should consider the lay statements of record, the medical evidence of record, and any relevant studies to the effects of herbicide and/or environmental exposure at Moffett Field.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any relationship between his prostate cancer and his service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

2. Afford the Veteran an appropriate VA examination regarding the Veteran's prostate cancer.  The examiner asked opine as to whether it is at least as likely as not that the Veteran's prostate cancer is related to or had its onset in service.  In considering this the examiner is asked to discuss whether the cancer is related to in-service exposure to herbicide (other than Agent Orange) as would have occurred during the course of the Veteran's guard duty at Moffett Field.  

The examiner also is asked to comment on the Veteran's other theories of entitlement; namely whether his exposure to ionizing radiation or his exposure to other environmental hazards at Moffett Field caused his cancer, although the mechanism by which these exposures would have occurred has not been substantiated.  

The opinion also should reflect consideration of the May 2014 Dr. S. Putman letter.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.   
		
3. The RO should ensure that all development sought above is completed (and all questions are answered), and then readjudicate the claim.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




